Citation Nr: 1538399	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee, to include as secondary to the service-connected bilateral pes planus with hallux valgus.

2.  Entitlement to service connection for arthritis of the right knee, to include as secondary to the service-connected bilateral pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to June 1981 with additional periods of active duty for training (ACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in November 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The November 2009 rating decision denied the Veteran entitlement to service connection for a left knee disability.  In March 2010, the Veteran requested reconsideration of that denial and added a claim for entitlement to service connection for a right knee disability.  See VA Form 21-4138, Statement in Support of Claim, received in March 2010.  The July 2010 rating decision denied the Veteran entitlement to service connection for a right knee disability and confirmed and continued the denial of service connection for a left knee disability.  Within one year of the July 2010 rating decision, the Veteran submitted new and material evidence relating to his claim for entitlement to service connection for a left knee disability.  Accordingly, the issue was again reconsidered in an August 2010 rating decision, which confirmed and continued the denial of service connection for a left knee disability.  The Veteran submitted new and material evidence relating to his claim for entitlement to service connection for a left knee disability and a right knee disability in December 2010.  Accordingly, those issues were again reconsidered in an April 2011 rating decision, which confirmed and continued the denial of service connection for a left knee disability and a right knee disability.

The Veteran submitted a timely notice of disagreement in April 2011 as to the continued denial of service connection for a right knee disability and a left knee disability.  The RO issued a Statement of the Case as to the issues in February 2012, and the Veteran submitted a timely substantive appeal in March 2012.  Thus, an appeal to the Board of the November 2009 and July 2010 rating decisions has been perfected.  See 38 C.F.R. § 20.200.

In June 2015, the Veteran testified at a hearing before the undersigned at the Nashville, Tennessee RO.  A transcript of the hearing is associated with the record.

The Board notes that, in August 2015, the Veteran submitted additional evidence following issuance of the most recent supplemental statement of the case and did not waive initial agency of original jurisdiction (AOJ) consideration of that additional evidence.  See 38 C.F.R. § 20.1304 (2014).  The additional evidence is a letter from B. F. Elrod, M.D.  The letter is comprised of a short statement in which Dr. Elrod opines that the Veteran's "pes planus, hallux valgus, and hammer toes are more than likely exacerbating his bilateral knee condition," and then a statement providing Dr. Elrod's contact information.  The Board interprets the letter as an opinion as to whether the Veteran's arthritis of the bilateral knees is aggravated by the service-connected bilateral pes planus with hallux valgus.  In this decision, the Board grants entitlement to service connection for arthritis of the bilateral knees as aggravated by the service-connected bilateral pes planus with hallux valgus.  Thus, this decision reflects a fully favorable consideration of the additional evidence that was submitted without waiver of initial AOJ consideration.  As the benefits to which the evidence relates may be fully allowed on appeal without referral of the evidence to the AOJ, the Board finds that the Veteran is not prejudiced by the Board's consideration of that additional evidence in the first instance.  See 38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 19.37.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's arthritis of the left knee is at least as likely as not aggravated by his service-connected bilateral pes planus with hallux valgus.

2.  The most probative evidence of record demonstrates that the Veteran's arthritis of the right knee is at least as likely as not aggravated by his service-connected bilateral pes planus with hallux valgus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the left knee, as aggravated by the service-connected bilateral pes planus with hallux valgus, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The criteria for service connection for arthritis of the right knee, as aggravated by the service-connected bilateral pes planus with hallux valgus, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, letters issued in August 2009 and April 2010 satisfied the duty to notify provisions with respect to service connection.  The letters notified also the Veteran of the factors pertinent to the establishment of an effective date and disability rating in the event of grant of service connection for a left knee condition and/or a right knee condition.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, and private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, VA provided the Veteran a VA examination as to his bilateral knees in May 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the record, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's arthritis of the bilateral knees.  The examiner provided supporting explanation and rationale for the conclusions reached regarding whether the Veteran's arthritis of the bilateral knees is caused by his service-connected bilateral pes planus with hallux valgus and whether the arthritis of the left knee is caused by the left knee overuse syndrome diagnosed during the Veteran's active service.  The examination was thorough and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the examination to be adequate for decision-making purposes as to the matters considered by the examiner.

The Board observes, however, that the May 2010 VA examiner did not provide an opinion as to whether the Veteran's arthritis of the bilateral knees is likely aggravated by the service-connected bilateral pes planus with hallux valgus.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the May 2010 VA examination is inadequate as to that issue.  Nevertheless, as discussed below, in this decision the Board finds that the other evidence of record shows that it is at least as likely as not that the Veteran's arthritis of the bilateral knees is aggravated by the service-connected bilateral pes planus with hallux valgus.  Therefore, a remand for a VA addendum opinion as to that issue is not required.

In addition, the Veteran was afforded a hearing before the undersigned in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the member of the Board who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned asked the Veteran specific questions concerning the symptoms of and treatment for his arthritis of the bilateral knees.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Furthermore, the undersigned solicited information as to the existence of any outstanding relevant evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection is established by evidence showing that a current disability results from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Secondary service connection is established by evidence demonstrating that a current disability was either caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by a showing that the disability manifested to a compensable degree within one year from the date of separation from active service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

The Veteran contends that he has current left and right knee disabilities that are related to his active service.  He has presented three theories as to how those disabilities are related to his active service.  First, he asserts that the left knee disability is the result of injuries he sustained during a period of ACDUTRA.  See VA Form 21-4138, received in July 2010.  Second, he has indicated that he had bilateral knee symptoms during his period of active service, suggesting that his current left and right knee disabilities had their onset during his active service and have persisted to the present.  Third, he has indicated that he believes that the left and right knee disabilities are secondary to his service-connected bilateral pes planus with hallux valgus.  See June 2015 Board hearing transcript.  The Veteran was service connected for bilateral pes planus with hallux valgus in the November 2009 rating decision.

As to the current disability requirement for service connection, the record shows that the Veteran has been diagnosed with degenerative joint disease of the bilateral knees.  See, e.g., May 2010 VA joints examination report.  Therefore, the Veteran has been shown to have a current disability of arthritis of the left and right knees.

As to the Veteran's theory that his current left knee disability is related to an in-service left knee injury, the record includes a DA Form 2173, Statement of Medical Examination and Duty Status, dated in July 1993.  The DA Form 2173 shows that the Veteran sustained an injury of "inflamed left knee - overuse syndrome, left knee" in July 1993 while running during his annual training as a reservist.  Thus, the evidence does show that the Veteran sustained a left knee injury during a period of ACDUTRA in July 1993.

However, the Veteran is not considered competent to etiologically link his current left knee disability to the July 1993 injury, as such is a complex medical issue requiring medical knowledge and expertise the Veteran has not been shown to possess.  See Jandreau, 492 F.3d 1372.  To determine whether such an etiological link exists, the Board turns to the competent medical opinion evidence of record.  The May 2010 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner opined that it is less likely as not that the Veteran's arthritis of the left knee is the result of the in-service left knee overuse syndrome.  As a rationale for this opinion, the examiner noted that the Veteran's arthritis of the left knee patella femoral joint would not be caused by a specific incident in the service, but is rather the result of years of use of the knee joint.  The Board finds that the May 2010 VA examiner's opinion to be probative on the matter because the examiner reviewed the record, examined the Veteran, and provided adequate rationale for the negative opinion based on his or her knowledge as a medical doctor.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  Accordingly, the Board finds that the record does not show that it is at least as likely as not that the Veteran's current arthritis of the left knee is etiologically related to the July 1993 in-service left knee injury.

As to the Veteran's statements relating to in-service onset of knee symptoms, the Board finds the Veteran not credible.  Specifically, the Veteran testified at the June 2015 Board hearing that he had knee pain during his active service, and that he never sought treatment for the knee pain.  However, a review of the service treatment records reveals no complaint of or treatment for any knee conditions.  A report of medical examination for separation dated in March 1981 reveals that the Veteran had a normal examination of the lower extremities.  The report includes no narrative notes regarding knee complaints.  Moreover, a report of medical history for separation dated in March 1981 reveals that the Veteran denied current or history of arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; or "trick" or locked knee.  Thus, upon separation from active service, the Veteran affirmatively denied any current or history of knee conditions, and a medical examination included a normal evaluation of the lower extremities.  See Buchanan, 451 F.3d at 1336-37 (holding that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, but may not be the sole reason for finding such evidence not credible).  The record does not show complaint of or treatment for a knee condition for several years after the Veteran's separation from active service.  Because the Veteran's statements as to in-service onset of knee symptoms are considered not credible, the Board finds that the evidence does not show that it is at least as likely as not that the Veteran's knee symptoms had their onset during his active service.

As to the Veteran's theory that his current left and right knee disabilities are secondary to his service-connected bilateral pes planus with hallux valgus, the Board finds that such is also a complex medical issue requiring medical knowledge and expertise the Veteran has not been shown to possess.  Therefore, the Veteran is not considered competent to address such an issue.  See Jandreau, 492 F.3d 1372.  Accordingly, the Board again turns to the competent medical opinion evidence to determine whether such an etiological link exists.

In that regard, the Board notes that the record contains conflicting medical opinions.  The Board will weigh the competent medical opinions based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri, 4 Vet. App. at 470-71.  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The May 2010 VA examiner opined that the Veteran's arthritis of the left and right knees is less likely as not caused by or a result of the service-connected bilateral pes planus and hallux valgus.  As a rationale for the opinion, the examiner noted that the Veteran has advanced patella femoral osteoarthritic changes in the knee that are not associated with his pes planus or hallux valgus.

Conversely, the Veteran's private physician, B. F. Elrod, M.D., provided an opinion in July 2010 that the Veteran's pes planus "can aggravate knee joints in some patients."  Dr. Elrod provided a further opinion in December 2010 that the Veteran's "bilateral pes planus is irritating his bilateral knee condition."  In July 2015, Dr. Elrod provided a third opinion that the Veteran's "pes planus, hallux valgus, and hammer toes are more than likely exacerbating his bilateral knee condition."  A review of the private medical treatment records of record reveals that Dr. Elrod is a doctor of sports medicine and arthroscopic surgery, and that he treated the Veteran for bilateral knee complaints for several years.  Dr. Elrod is shown in the record as having performed at least one of the Veteran's past knee surgeries.

The Board affords some probative weight to the May 2010 VA examiner's negative nexus opinion as to whether the Veteran's arthritis of the bilateral knees is likely caused by the bilateral pes planus with hallux valgus.  Although the examiner did not provide much rationale for the opinion, the examiner did provide some rationale and based the opinion on his or her knowledge as a medical doctor.  See Guerrieri, 4 Vet. App. at 470-71; see also Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

However, the Board notes that the examiner's opinion focuses solely on whether the arthritis of the bilateral knees is caused by the service-connected bilateral foot disability, and provides no guidance as to whether it is aggravated by the service-connected bilateral foot disability.  In this regard, the Board notes that the examiner's statement that the arthritis of the bilateral knees is less likely as not caused by "or a result of" the service-connected bilateral foot disability is not at all clear as to aggravation of the bilateral knee disability by the bilateral foot disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Therefore, it is not considered probative on the matter.

On the other hand, Dr. Elrod's opinions do provide guidance as to aggravation of the Veteran's bilateral knee disability by the bilateral foot disability.  Furthermore, the Board finds that Dr. Elrod's opinions are entitled to at least some probative weight.  Specifically, the record shows that Dr. Elrod has had a treating relationship with the Veteran and is therefore acquainted with the Veteran's medical history, particularly as it pertains to the Veteran's arthritis of the bilateral knees.  However, Dr. Elrod provided little, if any, rationale to support his conclusions.  Nevertheless, the Board accepts Dr. Elrod's opinions, in aggregate, as probative evidence that the Veteran's current arthritis of the bilateral knees is aggravated by his service-connected bilateral pes planus with hallux valgus.

In summary, the record shows that the Veteran has a current disability of arthritis of the left and right knees.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's current arthritis of the left and right knees is aggravated by his service-connected bilateral pes planus with hallux valgus.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's arthritis of the left and right knees is aggravated by the service-connected bilateral pes planus with hallux valgus.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the arthritis of the left and right knees, as aggravated by the service-connected bilateral pes planus with hallux valgus, must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for arthritis of the left knee, as aggravated by bilateral pes planus with hallux valgus, is granted.

Entitlement to service connection for arthritis of the right knee, as aggravated by bilateral pes planus with hallux valgus, is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


